Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on May 23, 2022, have been carefully considered.  No claims have been canceled; new claims 10-17 have been added.
Claims 1-17 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on May 13, 2020.

Election/Restrictions
Claims 7-9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to (1) a nonelected method for producing a catalyst (claims 7 and 8) and (2) a nonelected method for producing a diene compound (claim 9), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 10, 2021.
Claims 1-6 and 10-17 (which directly or indirectly depend from claim 1) are presently under consideration by the Examiner.
Withdrawn Rejections
	The following rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ persuasive traversing arguments, and in view of Applicants’ amendment to claim 1:
	a. The 35 U.S.C. 102(a)(2) rejection of claims 1, 3, 5, and 6 as being anticipated by Cadran et al. (U. S. Patent Publication No. 2018/0200696);
	b. The 35 U.S.C. 102(a)(2) rejection of claims 1, 3, 5, and 6 as being anticipated by Cadran et al. (U. S. Patent Publication No. 2018/0200694);
	c. The 35 U.S.C. 103 rejection of claims 2 and 4 as being unpatentable over Cadran et al. (U. S. Patent Publication No. 2018/0200696); and
	d. The 35 U.S.C. 103 rejection of claims 2 and 4 as being unpatentable over Cadran et al. (U. S. Patent Publication No. 2018/0200694).
	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
a. Please cancel non-elected claims 7-9.

This application is in condition for allowance except for the presence of claims 7-9 directed to methods for (1) producing a catalyst (claims 7 and 8), and (2) producing a diene compound (claim 9) non-elected without traverse.  Accordingly, claims 7-9 have been cancelled.

Allowable Subject Matter
Claims 1-7 and 10-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As convincingly argued by Applicants, neither of the cited references to Cadran et al. teach or suggest the presence of a peak ascribed to a periodic structure of the mesopores, observed at a low angle of 2θ = 1 to 6° in an X-ray diffraction pattern, as now recited in claim 1.  Additionally, neither of these references teach or suggest the presence of zinc (Zn) in the claimed catalyst as a component in the composite oxide; in the cited references; Zn is added via impregnation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732